EXHIBIT 99.1 Innotrac Corporation Announces 2011 Fourth Quarter and Year End Results ATLANTA, GA (March 30, 2012) – Innotrac Corporation (NASDAQ-GM: INOC) announced financial results today for the fourth quarter and year ended December 31, 2011.The Company reported a 16.4% increase in service revenues to $23.4 million for the quarter versus $20.1 million reported in the comparable period in 2010.For the year ended December 31, 2011, the Company reported an 11.3% increase in service revenues to $74.9 million from $67.4 million reported in the comparable period in 2010.The increase in service revenue for both the quarter and year ended December 31, 2011 was primarily due to new client programs launched since October 2010 and a net increase in volume from existing clients. Total revenues, which include service and freight revenue, increased 10.1% and 6.4% for the three and twelve months ended December 31, 2011, respectively, when compared to the same periods in 2010.Total revenues were $25.6 million for the three months ended December 31, 2011 compared to $23.2 million for the same period in 2010.Total revenues were $84.7 million for the twelve months ended December 31, 2011 compared to $79.6 million for the same period in 2010.Freight revenues, which are typically billed as a pass-through expense with minimal impact on the Company’s operating income, declined for both the three and twelve month periods when compared to comparable periods in 2010 due to certain clients transitioning their freight usage from the Company’s account to client owned accounts. The Company reported net income of $294,000, or $0.02 per share, fully diluted, for the three months ended December 31, 2011, versus net income of $218,000, or $0.02 per share in the comparable period of 2010.For the year ended December 31, 2011, the Company reported a net loss of $1.5 million, or ($0.12) per share, fully diluted, versus a net loss of $2.7 million, or ($0.21) per share in the comparable period of 2010. “During 2011 the online retail segment of the economy saw significant growth, with many of our clients seeing similar results,” said Scott Dorfman, Innotrac’sCEO. “This growth, coupled with launching several new programs, further establishes Innotrac as a best-of-breed, direct-to-consumer fulfillment leader and led to over 11% year-over-year service revenue growth. The boundaries between online and brick-and-mortar shopping continue to disappear, and the growth of mobile and tablet shopping has only increased exposure to many retailers’ digital presence. Our services support our clients’ growth by allowing them to focus on sales expansion rather than the operational aspects of distribution.” “For the third consecutive year, we ended the year with no outstanding advances on our line of credit, and as of December 31, 2011 we had $3.3 million in cash on our balance sheet.” said George Hare, CFO. Innotrac Innotrac Corporation, founded in 1984 and based near Atlanta, Georgia, is a best-of-breed commerce provider integrating digital technology, fulfillment and contact center solutions to support global brands. The Company employs sophisticated order processing and warehouse management technology and operateseight fulfillment centers and one call center spanning all time zones across the continental United States. Innotrac Europe GmbH has a network of fulfillment centers, call centers, and returns processing facilities with operations in the UK, Germany, France, Denmark, Sweden, Poland, Austria, Italy, Switzerland, Ireland, Spainand the Netherlands.For more information about Innotrac, visit the Innotrac Website, www.innotrac.com. Information contained in this press release, other than historical information, may be considered forward-looking in nature. Forward-looking statements in this release include statements relating to future events and developments, as well as management’s expectations, beliefs, plans, estimates and projections relating to the future.Forward-looking statements are subject to various risks, uncertainties and assumptions. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or expected. Among the key factors that may have a direct bearing on Innotrac’s operating results, performance or financial condition are competition, the demand for Innotrac’s services, Innotrac’s ability to retain its current clients, Innotrac’s success in growing its existing client base and developing new business, Innotrac’s ability to maintain or improve gross margins in the face of increasing revenues and pricing pressures, realization of expected revenues from new clients, the general state of the industries that the Company serves, changing technologies, and numerous other factors discussed in Innotrac’s 2011 Annual Report on Form 10-K and other filings on file with the Securities and Exchange Commission. Innotrac disclaims any intention or obligation to update or revise any forward-looking statement whether as a result of new information, future events or otherwise. Contact George Hare Chief Financial Officer 678-584-4020 ghare@innotrac.com ### INNOTRAC CORPORATION Condensed Consolidated Statements of Operations (in thousands, except per share amounts) Three Months Ended December 31, Twelve Months Ended (Unaudited) December 31, Service revenue $ Freight revenue Total revenue Cost of service revenues Freight expense Selling, general and administrative expenses Depreciation and amortization Total operating expenses Operating income (loss) ) ) Interest expense 48 52 Other expense 1 - 3 - Total other expense 49 52 Net income (loss)before income taxes ) ) Income tax - Net income (loss) ) ) Net loss attributable to noncontrolling interest - - 2 - Net income (loss)attributable to Innotrac $ $ $ ) $ ) Earnings (loss)per share: Basic $ $ $ ) $ ) Diluted $ $ $ ) $ ) Weighted average shares outstanding: Basic Diluted INNOTRAC CORPORATION Condensed Consolidated Balance Sheets (in thousands) December 31, 2011 December 31, 2010 ASSETS Current Assets: Cash $ $ Accounts receivable (net of allowance for doubtful accounts of$97 at December 31, 2011 and $242 at December 31, 2010) Inventory Prepaid expenses and other Total current assets Property and equipment, net Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Line of credit - - Accrued expenses and other Total current liabilities Noncurrent Liabilities: Other non-current liabilities Total noncurrent liabilities Total shareholders' equity Total liabilities and shareholders' equity $ $ INNOTRAC CORPORATION Condensed Consolidated Statements of Cash Flows (in thousands) Twelve Months Ended December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to net loss: Depreciation and amortization Provision for bad debts 43 (Gain) loss on disposal of fixed assets ) (9 ) Stock compensation expense (income)-stock options 2 (1 ) Stock compensation expense-restricted stock 39 Changes in operating assets and liabilities: Accounts receivable, gross ) ) Inventory ) Prepaid assets and other Other long-term assets 10 65 Accounts payable, accrued expenses and other Other long-term liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from disposition of assets 26 23 Net change in noncurrent assets and liabilities ) (9 ) Cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net borrowings under line of credit - - Capital lease payments ) ) Contribution from noncontrolling interest 17 - Loan fees paid ) ) Cash used in financing activities ) ) Net increase (decrease)in cash ) Cash, beginning of period Cash, end of period $ $
